United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Atlantic City, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Michael D. Overman, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-1302
Issued: February 7, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 24, 2019 appellant, through counsel, filed a timely appeal from a February 13,
2019 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction to consider the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met his burden of proof to establish lumbar, right hip,
and left knee conditions causally related to the accepted factors of his federal employment.
FACTUAL HISTORY
On October 14, 2017 appellant, then a 59-year-old letter carrier, filed an occupational
disease claim (Form CA-2) alleging that he developed degenerative conditions of the spine, right
hip, and left knee due to carrying a heavy mail satchel, repetitive lifting and bending, prolonged
walking, and climbing stairs while in the performance of duty on or before September 16, 2011.
On the reverse side of the claim form, Postmaster F.R., indicated that appellant had never
expressed that his position as a letter carrier had caused any of his medical issue, but instead
attributed his condition to his Parkinson’s disease. It was also noted that appellant had been out
on Family and Medical Leave Act since August 12, 2017, contemplating retirement on November
30, 2017 and he had been assigned a driving route for the three years prior to the date he stopped
working. Appellant retired on November 30, 2017.
In a December 5, 2017 controversion letter, Postmaster F.R., again contended that
appellant had never mentioned that his federal employment caused his injuries and that it was his
Parkinson’s disease causing his physical issues. Additionally, it was noted that he worked a second
job in the private sector, simultaneous with his federal employment, for years.
In a development letter dated December 20, 2017, OWCP advised appellant of the
deficiencies of his claim and instructed him as to the factual and medical evidence necessary to
establish his claim. It afforded him 30 days to submit additional evidence and respond to its
inquiries.
In response, appellant submitted a February 23, 2018 narrative statement. He asserted that
walking six to eight miles a day with frequent stair climbing in the performance of duty had caused
knee, back, and hip conditions. Dr. Alvin Ong, a Board-certified orthopedic surgeon, performed
a total left knee arthroplasty in August 2011. In 2013, appellant experienced lumbar symptoms
and hip pain. Dr. Zachary Post, a Board-certified orthopedic surgeon, performed a total right hip
arthroplasty in November 2014. Dr. Paul Marcotte, a Board-certified neurosurgeon, performed an
L3, L4, and L5 laminectomy in 2017. Appellant submitted additional evidence.
In an April 13, 2017 letter, Postmaster F.R., confirmed that appellant’s job duties required
carrying up to 35 pounds continuously, with driving, walking, climbing steps, bending, stooping,
twisting, and kneeling up to eight hours a day.
In a May 1, 2017 report, Dr. Maureen Gottfried, an osteopathic physician Board-certified
in neurology and psychiatry, found appellant able to perform the primary functions of his letter
carrier position.
In a December 20, 2017 report, Dr. Jerald P. Vizzone, an osteopathic physician Boardcertified in orthopedic surgery, noted that, since 1987, appellant had worked various postal
delivery routes, causing “progressive injury due to wear and tear of [appellant’s] left knee, right

2

hip, and low back.” Appellant underwent a total left knee arthroplasty on August 1, 2011 a total
left right hip arthroplasty on November 6, 2014, and lumbar surgery in August 2017. Dr. Vizzone
diagnosed acute bilateral L5-S1 radiculopathy as demonstrated by a February 2017
electrodiagnostic study, internal derangement of the left knee, left meniscal tear, left knee
osteoarthritis, lumbar degeneration, severe lumbar stenosis from L2 through S1, most severe at
L4-5, internal derangement and osteoarthritis of the right hip, and status post total left knee
arthroplasty. He opined that the diagnosed conditions were directly causally related “to the
significant wear and tear related to [appellant’s] job demands” as a letter carrier.
By decision dated February 26, 2018, OWCP accepted that the identified work factors had
occurred as alleged, but denied the claim as causal relationship had not been established.
In a letter postmarked March 5, 2018, appellant, through counsel, requested an oral hearing
before a representative of OWCP’s Branch of Hearings and Review, held on July 25, 2018. During
the hearing, counsel contended that Dr. Vizzone’s opinion was of sufficient probative value to
warrant further development. Appellant submitted additional evidence.
In a February 8, 2018 statement, appellant attributed his physical deterioration to wear and
tear caused by his postal duties, with no contribution from private sector employment or
Parkinson’s disease.
In a July 20, 2011 report, Dr. Ong noted appellant’s employment as a letter carrier, with a
history of left knee arthroscopy in November 2010 and right knee arthroscopy on an unspecified
date. He diagnosed end-stage degenerative joint disease (DJD) of the left knee and mild DJD of
the right knee. Dr. Ong performed a total left knee arthroplasty on August 1, 2011. In an August 2,
2011 progress note, he indicated that appellant had a “long history” of DJD of the left knee, with
a recent increase of symptoms.
In an October 16, 2013 report, Dr. Alan S. Hilibrand, a Board-certified orthopedic surgeon,
noted an eight-year history of lumbar pain, with increased symptoms during the previous five
months when carrying a mail satchel while at work. Chiropractic manipulation reduced his pain
symptoms and right-sided radiculopathy.
Dr. Hilibrand diagnosed spinal stenosis and
recommended additional physical therapy. He provided a February 5, 2014 follow-up report
noting that an epidural injection had reduced appellant’s pain symptoms.
Dr. Gottfried provided an April 11, 2016 report noting the gradual onset of a rhythmic right
upper extremity tremor and gait disturbance seven months previously. She diagnosed akinetic
rigid syndrome. In a February 28, 2017 electromyography and nerve conduction velocity study
report, Dr. Gottfried noted a sensory motor axonopathy with secondary demyelination affecting
both lower extremities. She also diagnosed acute bilateral L5-S1 radiculopathy.
In an October 12, 2017 report, Dr. Marcotte noted a normal postoperative course following
L3, L4, and L5 laminectomies performed on August 25, 2017 with a series of routine checks
performed by Benjamin G. Hurtig, a physician assistant.
Appellant retired from the employing establishment effective November 30, 2017.

3

By decision dated October 5, 2018, an OWCP hearing representative affirmed the
February 26, 2018 decision, finding that the medical evidence of record was insufficient to
establish causal relationship.
On November 15, 2018 appellant, through counsel, requested reconsideration and
submitted a September 28, 2018 report by Dr. Zachary D. Post, an associate of Dr. Hilibrand.
Dr. Post indicated that he first examined appellant on September 24, 2014 for complaints of right
hip pain, which appellant attributed to carrying a mail satchel up and down stairs while in the
performance of duty. X-rays demonstrated advanced osteoarthritis of the right hip. At that time,
Dr. Post opined that repetitive work activities, “including lifting and carrying the mailbag over a
course of 30 years contributed to the advanced degeneration of his right hip.” He further noted
that appellant underwent a total right hip arthroplasty on November 6, 2014 and after presenting
with lumbar pain on December 9, 2014 he was diagnosed with degenerative disc disease. Dr. Post
explained that on June 27, 2018 he diagnosed osteoarthritis of the right knee and administered an
intraarticular injection and a magnetic resonance imaging scan revealed a small medial meniscal
tear with degenerative changes throughout the knee. He concluded by opining that within a
reasonable degree of medical certainty, appellant’s “right hip arthritis, which ultimately led to
[appellant’s] replacement, had been exacerbated and was a direct reflection” of work activities
including “walking multiple miles a day, carrying a heavy bag, and going up and down stairs
certainly would have contributed to the advanced degeneration of his right hip.”
By decision dated February 13, 2019, OWCP denied modification of its prior decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,3 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury.4 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.5
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, an employee must submit the following: (1) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; (2) medical evidence establishing the presence or existence of the disease or

3

S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
4

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr.,
40 ECAB 312 (1988).
5
K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).

4

condition for which compensation is claimed; and (3) medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the employee.6
Causal relationship is a medical question that requires rationalized medical opinion
evidence to resolve the issue.7 A physician’s opinion on whether there is causal relationship
between the diagnosed condition and the implicated employment factors must be based on a
complete factual and medical background.8 Additionally, the physician’s opinion must be
expressed in terms of a reasonable degree of medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and appellant’s
specific employment factors.9
In any case where a preexisting condition involving the same part of the body is present
and the issue of causal relationship therefore involves aggravation, acceleration, or precipitation,
the physician must provide a rationalized medical opinion that differentiates between the effects
of the work-related injury or disease and the preexisting condition.10
ANALYSIS
The Board finds that appellant has met not his burden of proof to establish lumbar, right
hip, and left knee conditions causally related to the accepted factors of his federal employment.
In reports from July 20 through August 2, 2011, Dr. Ong noted appellant’s federal
employment as a letter carrier with a long history of DJD of the left knee, with a recent increase
in symptoms. Dr. Gottfried submitted reports dated from April 11, 2016 through February 28,
2017 which diagnosed akinetic rigid syndrome, sensory and motor axonopathy of the bilateral
lower extremities with secondary demyelination, and acute bilateral L5-S1 radiculopathy. In an
October 12, 2017 report, Dr. Marcotte noted a normal postoperative course following August 25,
2017 lumbar laminectomies. However, these physicians did not address whether the accepted
work factors had caused or contributed to the diagnosed conditions. The Board has held that
medical evidence that does not offer an opinion regarding the cause of an employee’s condition is
of no probative value on the issue of causal relationship.11 These reports therefore are insufficient
to establish appellant’s claim.

6

M.L., Docket No. 19-0813 (issued November 26, 2019); R.G., Docket No. 19-0233 (issued July 16, 2019). See
also Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994); Victor J. Woodhams, 41
ECAB 345 (1989).
7

T.H., 59 ECAB 388, 393 (2008); Robert G. Morris, 48 ECAB 238 (1996).

8

M.V., Docket No. 18-0884 (issued December 28, 2018).

9

M.L., supra note 6; M.V., id.; Victor J. Woodhams, supra note 6.

10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3e (January 2013);
N.C., Docket No. 19-1191 (issued December 19, 2019); R.D., Docket No. 18-1551 (issued March 1, 2019).
11
M.L., supra note 6; L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued
July 6, 2018). J.B., Docket No. 17-2021 (issued August 8, 2018).

5

Dr. Hilibrand noted on October 16, 2013 that carrying a mail satchel had aggravated
appellant’s lumbar pain symptoms, but did not indicate if the accepted work factors had affected
the diagnosed lumbar degenerative disease. The Board has held that a report is of limited probative
value regarding causal relationship if it does not contain medical rationale explaining how a given
medical condition/disability was related to employment factors.12 Additionally, the Board has held
that pain is a symptom and not a compensable medical diagnosis.13 Therefore, this report is
insufficient to establish appellant’s claim.
In a December 20, 2017 report, Dr. Vizzone opined that appellant’s duties as a letter carrier
caused progressive injury due to significant wear and tear of his left knee, right hip, and low back.
Similarly, Dr. Post asserted in his September 28, 2018 report that the accepted work factors of
walking, carrying a mail satchel, and climbing stairs exacerbated and directly contributed to
appellant’s right hip arthritis. As noted above, the Board has held that a report is of limited
probative value regarding causal relationship if it does not contain medical rationale explaining
how a given medical condition/disability was related to employment factors.14 Therefore, these
reports are also insufficient to establish appellant’s claim.
OWCP also received several imaging and electrodiagnostic study reports. The Board has
held that reports of diagnostic tests lack probative value as they do not provide an opinion on
causal relationship between the accepted employment factors and a diagnosed condition.15
As appellant has not submitted rationalized medical evidence sufficient to establish an
injury causally related to the accepted employment incident, the Board finds that he has not met
his burden of proof.
On appeal, counsel contends that Dr. Post’s opinion is sufficiently rationalized to establish
causal relationship. As noted above, Dr. Post did not explain with rationale how and why the
accepted work factors would have caused or aggravated the diagnosed conditions.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish lumbar, right
hip, and left knee conditions causally related to the accepted factors of his federal employment.

12

See Y.D., Docket No. 16-1896 (issued February 10, 2017).

13

T.G., 19-0904 (issued November 25, 2019); R.C., Docket No. 19-0376 (issued July 15, 2019).

14

Supra note 12.

15
See C.F., Docket No. 18-1156 (issued January 22, 2019); M.M., Docket No. 19-0061 (issued
November 21, 2019).

6

ORDER
IT IS HEREBY ORDERED THAT the February 13, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 7, 2020
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

